Citation Nr: 0817008	
Decision Date: 05/23/08    Archive Date: 06/04/08

DOCKET NO.  05-34 192	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to service connection for left ear hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

W. Yates, Counsel




INTRODUCTION


The veteran served on active duty March 1967 to March 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Paul, Minnesota.


FINDING OF FACT

The veteran's current left ear hearing loss began many years 
after service and is not related to his military service.


CONCLUSION OF LAW

Left ear hearing loss was not incurred in or aggravated by 
active military service, and cannot be presumed to have been 
so incurred. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 
(2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has certain notice and assistance requirements.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2007).  Upon receipt of a substantially complete 
application for benefits, VA must notify the claimant what 
information or evidence is needed in 
order to substantiate the claim and it must assist the 
claimant by making reasonable efforts to get the evidence 
needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); 
see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  
Prior to the initial adjudication of the instant case, the 
RO's March 2004 letter advised the veteran of the foregoing 
elements of the notice requirements.  See Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (noting that a VCAA 
defect may be cured by issuance of a fully compliant 
notification followed by a re-adjudication of the claim).  A 
subsequent letter in March 2006 notified the veteran of 
effective dates and the assignment of disability evaluations. 
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 
see also Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  
Moreover, there is no prejudice to the veteran as to these 
considerations because the claim for entitlement to service 
connection for left ear hearing loss has been denied.  
Further, the purpose behind the notice requirement has been 
satisfied because the veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim, to include the opportunity to present pertinent 
evidence.  Thus, the Board finds that the content 
requirements of the notice VA is to provide have been met.  
See Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004). 

In addition, the duty to assist the appellant has also been 
satisfied in this case.  The RO has obtained all of the 
veteran's service medical records, as well as his identified 
VA medical treatment records and private treatment records.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The veteran has also 
been provided with a VA examination addressing the etiology 
of his left ear hearing loss.  Finally, there is no 
indication in the record that additional evidence relevant to 
the issue being decided herein is available and not part of 
the record.  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 
537 (2006); see also Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Service connection for certain chronic diseases, including 
sensorineural hearing loss, will be presumed if they are 
manifest to a compensable degree within the year after active 
service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 
3.307, 3.309.  Service connection may also be granted for any 
disease initially diagnosed after service, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 U.S.C.A. § 
1113(b); 38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. 
App. 503, 505 (1992).

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).

Impaired hearing will be considered a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least 3 of the frequencies 500, 
1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; 
or when speech recognition scores using the Maryland CNC Test 
are less than 94 percent.  38 C.F.R. § 3.385.  

The veteran contends that he was exposed to acoustic trauma 
in service, and that he currently has bilateral hearing loss 
as a result.  Specifically, he alleges that he was exposed to 
rifle, machine gun and bazooka fire.  He also alleges 
significant exposure to aircraft engines.  Finally, he 
contends that a plane accidently dropped its bombs during 
take off, and that the resulting explosion occurred within 
200 feet of him and was very loud.  

The veteran's Report of Separation, Form DD 214, revealed 
that he served on active duty in the United States Marines 
Corps from March 1967 to March 1971.  The report listed his 
inservice specialty as A/C L & R Tech.  It also indicated 
that he had been awarded a Vietnam Service Medical and 
Vietnam Campaign Medal.

The veteran's enlistment examination, performed in November 
1966, included an audiological evaluation, which revealed 
pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0 (15)
0 (10)
0 (10)
-
10 (15)
LEFT
0 (15)
0 (10)
0 (10)
-
10 (15)

(Note: Prior to November 1967, audiometric test results were 
reported in standards set forth by the American Standards 
Association (ASA).  These figures are on the left of each 
column and are not in parentheses.  Since November 1, 1967, 
standards have been set by the International Standards 
Organization (ISO)-American National Standards Institute 
(ANSI).  In order to facilitate data comparison, the ASA 
standards have been converted to ISO-ANSI standards and are 
represented by the figures in parentheses.)  

A treatment report, also dated in November 1966, included an 
audiological evaluation, which revealed pure tone thresholds, 
in decibels, as followed:




HERTZ



500
1000
2000
3000
4000
RIGHT
10 (25)
10 (20)
0 (10)
10 (20)
20 (25)
LEFT
0 (15)
5 (15)
0 (10)
-5 (5)
15 (20)

A treatment report, dated in April 1969, included an 
audiological evaluation, which revealed pure tone thresholds, 
in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
5
10
25
40
LEFT
5
0
0
5
20

In March 1971, the veteran underwent his separation 
examination.  The report noted that his ears and drums were 
normal.   It also included an audiological evaluation, which 
revealed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
0
15
35
LEFT
5
0
0
5
15

After his discharge from the service, the first evidence of 
left ear hearing loss is contained in treatment reports from 
2004.  The veteran filed his original claim seeking service 
connection for this condition in March 2004.  In a statement, 
dated in April 2004, the veteran indicated that he had not 
received any medical care for his hearing loss.

In June 2004, a VA audiological examination was conducted.  
The report noted the veteran's history of inservice exposure 
to noise from rifle, machine gun and bazooka fire; from 
aircraft engines; and from exploding bombs.  Following 
service, the report indicated that he worked as a printer for 
thirty-seven years, reportedly while wearing hearing 
protection.  On the authorized audiological evaluation, pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
35
20
55
65
LEFT
15
10
10
50
50

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and of 94 percent in the left ear.  
The report concluded with a diagnosis of mild sloping to 
moderately severe, high frequency, sensorineural hearing loss 
in the right ear; and a normal to moderate high frequency, 
sensorineural hearing loss in the left ear.  The VA examiner 
noted that the veteran's claims folder had been reviewed.  
The examiner further opined that service connection for left 
ear hearing loss could not be established.  In support of 
this opinion, the examiner indicated that the veteran's 
separation examination showed normal hearing.  An addendum to 
this examination report, dated in May 2006, noted that the VA 
examiner had again reviewed the veteran's claims folder, and 
that the opinion on the veteran's left ear hearing loss, that 
it was not due to or caused by his noise exposure while he 
was in the military, had not changed.  In support of this 
opinion, the examiner indicated that there was no significant 
threshold shift in comparing the veteran's entrance and 
discharge audiograms.

The current medical evidence shows left ear hearing loss 
under the provisions of 38 C.F.R. § 3.385.  Nevertheless, the 
veteran's service medical records are completely silent as to 
any findings of hearing impairment for VA purposes or 
complaints of or treatment regarding hearing and/or ears 
during service.  Moreover, there is no medical evidence that 
the veteran's current left ear hearing loss is related to his 
military service.  See Hickson, 12 Vet. App. at 253.   

The veteran contends that his current left ear hearing loss 
is related to the acoustic trauma he experienced in service.  
Although the veteran is competent to testify as to events and 
observations, such as being exposed to noise in service, his 
statements are not competent evidence to establish the 
etiology of his current left ear hearing loss.  Medical 
diagnosis and causation involve questions that are beyond the 
range of common experience and common knowledge and require 
the special knowledge and experience of a trained physician.  
Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).

In support of his claim, the veteran's representative argues 
that 38 U.S.C.A. § 1154(b) requires a grant of service 
connection in this case.  In rejecting this contention, the 
Board point out that it accepts that the veteran was exposed 
to acoustical trauma during service.  The underlying issue in 
the case concerns whether that inservice exposure resulted in 
his current left ear hearing loss.  A veteran who establishes 
in-service incurrence of an injury or disease through 
application of section 1154(b) must nonetheless submit 
"sufficient evidence of a causal nexus between that in-
service event and his or her current disability as required 
by Caluza."  See Wade, 11 Vet.App. at 305; see also Huston v. 
Principi, 18 Vet.App. 395, 402 (2004); Clyburn v. West, 
12 Vet.App. 296, 303 (1999) (holding that the provisions of 
section 1154(b) do not provide a substitute for medical nexus 
evidence).

As such, the fact remains that there is no competent evidence 
on file linking the veteran's current left ear hearing loss 
to service or to any incident of service, despite his 
assertions that such a causal relationship exists.  This lack 
of cognizable evidence is particularly dispositive as the 
first medical evidence of record for treatment for 
symptomatology of this disorder is more than thirty-three 
years after his military service had ended.  See Mense v. 
Derwinski, 1 Vet. App. 354 (1991).  As there is no competent 
evidence which provides the required nexus between military 
service and the issue on appeal, service connection for left 
ear hearing loss is not warranted.  See Caluza v. Brown, 7 
Vet. App. 498 (1995).

Finally, in reaching this decision the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against the veteran's claim for 
entitlement to service connection for left ear hearing loss, 
the doctrine is not for application.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


ORDER

Service connection for left ear hearing loss is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


